Exhibit THER EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between Envision Solar International, Inc., a California Corporation (the “Company”), and Joanna Tan, an individual (“Employee”), effective February 2, 2009 (“Effective Date”). The Company desires to retain the services of Employee, and Employee desires to continue to be employed by the Company for the term of ther Agreement. NOW, THEREFORE, in the consideration of the premises and the mutual covenants and agreements set forth herein, the Company and Employee, intending to be legally bound, hereby agree as follows: AGREEMENT 1.Employment. The Company hereby employs Employee on an at-will basis for the position of Executive Vice President and Chief Operating Officer of Envision Solar International, Inc.
